This cause having been submitted to the Court upon Motion of Counsel for Appellee for leave to file an Extraordinary Petition for Rehearing herein and which motion has been duly considered; it is ordered and adjudged by the Court that leave be granted to file the said Extraordinary Petition for Rehearing and that the said Extraordinary Petition having been considered by the Court be and it is hereby denied. The Appeal is a step in the cause and must be disposed of according to the rights of the parties as shown by the record. The Court so disposed of the case by affirming the foreclosure but reversing the decree because it was for an amount in excess of the amount which the record showed to be recoverable. See Sec. 2918 R.G.S., 4637 C.G.L.; Schnabel v. Betts, 23 Fla. 178, 1 So. 692.
ELLIS, C.J., and WHITFIELD, BUFORD and CHAPMAN, J.J., concur.
BROWN, J., dissents. *Page 310